DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 8-11, filed 08/26/2022, with respect to Claim 16 have been fully considered and are persuasive. The rejection of Claim 16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim amendment:
26. The semiconductor device of claim 24, wherein a maximum length in the first direction of a first outer inactive pattern of the pair of first outer inactive patterns is greater than a sum of a first pitch between the first and second active patterns and a second pitch between the second and third active patterns.

Allowable Subject Matter
Claims 16, and 18-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including each first inner active pattern of the pair of first inner inactive patterns comprises a first segment adjacent to the second active pattern and a second segment adjacent to the third active pattern, wherein a minimum length between the first segment and a first outer inactive pattern of the pair of first outer inactive patterns is substantially the same as a minimum length between the second segment and the first outer inactive pattern, as disclosed in Claim 16; or a maximum length in the first direction of a first outer inactive pattern of the pair of first outer inactive patterns is greater than a sum of a first pitch between the first and second active patterns and a second pitch between the second and third active patterns, as disclosed in Claim 21; or a pair of first outer inactive patterns spaced apart in the second direction from each other with the first to third active patterns and the pair of first inner inactive patterns therebetween, as disclosed in Claim 24.
 In the instant case, Wu et al. (US 9,153,535) disclose a line “spacer”  using self-aligned quadruple patterning layout method includes: forming i core layers each including a main layer that extends in a first direction and has a first end and a second end, and an end layer that is connected with the first end of the main layer and protrudes in a second direction; forming a first spacer on a sidewall of the core layer; removing the core layers; and forming 2i auxiliary patterns. i is an integer equal to or greater than 1. The auxiliary patterns extend in the first direction and are spaced and arranged in the first direction. In a region corresponding to the end layer, a portion not overlapping the auxiliary patterns has an I-beam shape.
Park et al. (US 2019/0385915) disclose a semiconductor and a method of making the same, wherein a first region, first active patterns and a first dummy pattern which vertically protrude from the first region, a device isolation layer filling a first trench, a second trench and a third trench of the substrate, and a gate electrode intersecting the first active patterns. The first trench defines the first active patterns on the first region, the second trench defines a first sidewall of the first region, and the third trench defines a second sidewall of the first region, which is opposite to the first sidewall. A sidewall of the first dummy pattern is aligned with the second sidewall of the first region, and a level of a top of the second sidewall of the first region is higher than a level of a top of the first sidewall of the first region.
Furthermore, Sim (US 2017/0178907) discloses a semiconductor device and a method of making the same, including line patterns extending in a first direction, and separated from each other in a second direction perpendicular to the first direction. The plurality of line patterns includes at least two-line sets, and each of the line sets includes four-line patterns consecutively disposed in the second direction and having a length which varies based on location, and the at least two line sets have substantially an identical length.
Finally, Song et al. (US 2016/0233223) disclose a method of making a semiconductor device with multiple patterning includes a include forming a stopper layer, a lower hard mask layer, an intermediate hard mask layer, and an upper hard mask pattern on a substrate, forming first spacer patterns on sidewalls of the upper hard mask pattern, selectively etching the intermediate hard mask layer using the first spacer patterns as an etching mask, forming second spacer patterns on sidewalls of the etched intermediate hard mask layer, selectively etching the lower hard mask layer using the etched second spacer layer as an etching mask, forming a patterning mask pattern that exposes a cell area and covers a common source line area on the etched lower hard mask layer and the stopper layer, and selectively etching the stopper layer using the etched lower hard mask layer and the patterning mask pattern as etching masks to form stopper patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898